Case 1:20-cr-00432-JMF Document 2 Filed 08/25/20 Page 1of5

JADGE FURR AR

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

eee eee ee LL Lee 4
UNITED STATES OF AMERICA SEALED INDICTMENT
- Ve. on : 20 Cr.
YAUREL CENTENO,
Defendant. :
Doon « “UUHIM £32
COUNT ONE ~ ve
The Grand Jury charges:
1. In or about June 2020, in the Southern District of New

York and elsewhere, YAUREL CENTENO, the defendant, and others
known and unknown, unlawfully and knowingly did combine,
conspire, confederate, and agree together and with each other to
commit robbery, as that term is defined in Title 18, United
States Code, Section 1951(b){1), and would and did thereby
obstruct, delay, and affect commerce and the movement of
articles and commodities in commerce, as that term is defined in
Title 18, United States Code, Section i1951(b) (3), to wit,
CENTENO agreed with others to rob a commercial establishment in
Queens, New York.

(Title 18, United States Code, Section 1951.)

COUNT TWO
the Grand Jury further charges:

2, On or about June 27, 2020, in the Southern District of

 
Case 1:20-cr-00432-JMF Document 2 Filed 08/25/20 Page 2 of 5

New York and elsewhere, YAUREL CENTENO, the defendant, knowingly
did commit robbery, as that term is defined in Title 18, United
States Code, Section 1951 (b)(1}, and would and did thereby
obstruct, delay, and affect commerce and the movement of
articles and commodities in commerce, as that term is defined in
Title 18, United States Code, Section 1951 (b) (3), and aided and
abetted the same, to wit, CENTENO and others robbed a commercial
establishment in Queens, New York.
(Title 18, United States Code, Sections 1951 and 2.)
COUNT THREE

The Grand Jury further charges:

3. On or about June 27, 2020, in the Southern District of
New York and elsewhere, YAUREL CENTENO, the defendant, during
and in relation to a crime of violence for which he may be
prosecuted in a court of the United States, namely, the robbery
charged in Count Two of this Indictment, knowingly did use and
carry a firearm, and in furtherance of such crime, did possess a
firearm, which firearm was brandished, and aided and abetted the
same.

{Title 18, United States Code,
Sections 924{c)(1) (A) (i), (Li}, and 2.)

FORFEITURE ALLEGATION

 

4, As a result of committing the offenses alleged in

Counts One and Two of this Indictment, YAUREL CENTENO, the

 
Case 1:20-cr-00432-JMF Document 2 Filed 08/25/20 Page 3 of 5

defendant, shall forfeit to the United States, pursuant to Title
18, United States Code, Section 981(a) (1) (C}) and Title 28,
United States Code, Section 2461(c), any and all property, real
and personal, that constitutes or is derived from proceeds
traceable to the commission of said offenses, including, but not
limited to, a sum of money in United States currency
representing the amount of proceeds traceable to the commission
of said offenses that CENTENO personally obtained.
SUBSTITUTE ASSETS PROVISION
5. If any of the above-described forfeitable property, as

a result of any act or omission of YAUREL CENTENO, the
defendant:

a. cannot be Located upon the exercise of due
diligence;

b. has been transferred or sold to, or deposited

with, a third person;

Cc. has been placed beyond the jurisdiction of the

Court; |
da. has been substantially diminished in value; or
e@:; has been commingled with other property which

cannot be subdivided without difficuity;
it is the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p) and Title 28, United States

Code, Section 2461(c), to seek forfeiture of any other property
Case 1:20-cr-00432-JMF Document 2 Filed 08/25/20 Page 4of 5

of CENTENO, up to the value of the above-described forfeitable
property.

(Title 18, United States Code, Section 981;
Title 21, United States Code, Section 853; and
Title 28, United States Code, Section 2461.)

Aaducs, DArnato 2 At Circe, Tread,

FOREPERSON qT AUDREY STRAUSS
Acting United States Attorney

 

 

 
Case 1:20-cr-00432-JMF Document 2 Filed 08/25/20 Page 5 of 5

 

 

Form No. USA-33s-274 (Ed. 9-25-58)

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

Vv.

YAUREL CENTENO,

Defendant.

 

SEALED INDICTMENT
20 Cr.

(Title 18, United States Code, Sections
1951, 924{c}, and 2)

AUDREY STRAUSS
Acting United States Attorney

hoonie._f8ttei>

Foreperson

 

 

 
